UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
CHRISTINE HAZEL CRUZ,                                          :
                                                               :
                         Plaintiff,                            :      17-CV-7685 (PGG) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
G-STAR INC., et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed Plaintiff’s letter at ECF 139. A discovery conference will be held

on January 30, 2020 at 3:30 p.m. A joint agenda must be filed one week before the conference.

Also, on or before January 23, 2020, Plaintiff is directed to submit a chart identifying the eight

custodians referenced in her letter, how she believes they are relevant, and what documents

have been produced from the accounts so far. Plaintiff is also directed to submit a separate

chart identifying all other custodians referenced in her letter on page 2 and footnote 1, why

they are relevant, whether the account was deleted after a litigation hold had been put in

place, and why she believes the accounts should not have been deleted. Defendants should be

prepared to discuss Plaintiff’s charts at the conference.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: December 20, 2019                                           Ona T. Wang
       New York, New York                                          United States Magistrate Judge
